DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 10 of U.S. Patent No. US 11,291,743. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other, the present claimed invention is somewhat broader recitation of the ’ 743 (e.g. the current application missing “securing means coupled with the housing and said housing being capable of receiving and securely holding a luminaire or an external decontamination source”).
Therefore, in respect to above discussions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teachings of claims 1, 4, 8, and 10 of Patent ’ 743 as a general teachings for an illuminating device as claimed by the present application. The instant claims obviously encompass the claimed invention of ’977 Patent and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of ’977 Patent, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a decontamination unit having a housing, having a top and four walls connected to the top, each wall having a lower edge, defining an internal space between the top and four lower edges, said housing being capable of receiving and securely holding a luminaire, an external decontamination; At least one intake aperture and at least one exhaust aperture located between the first lower edge and the second lower edge so that the luminaire, the external decontamination source, or the drop ceiling tile is positioned between the at least one intake aperture and the at least one exhaust aperture; An internal decontamination source coupled with the top inside the internal space; One or more fan for driving air; An electrical raceway coupled with the housing for providing electrical power to the internal decontamination source, the one or more fan for driving air, and any additional electrical components of the ceiling-mounted decontamination unit, said electrical raceway being in electric communication with the internal decontamination source and the one of more fan for driving air and as specifically called for the claimed combinations. 
The closest prior art, Graff et al. (US 9,308,289), does not include “the intake aperture and the exhaust aperture” and “An electrical raceway coupled with the housing for providing electrical power to the internal decontamination source, the one or more fan for driving air, and any additional electrical components of the ceiling-mounted decontamination unit, said electrical raceway being in electric communication with the internal decontamination source and the one of more fan for driving air”, as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Graff et al. reference in the manner required by the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875